Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 4th, 2022 has been entered. Claims 1-10 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 1, 9, and 10 each recite “a location of a reception region … wherein a reception region is assigned to a plurality of delivery destinations.”  It is unclear whether the reception region in the second recitation to “a reception region” (that is assigned to a plurality of delivery destinations) is the same reception region in the first recitation to “a reception region.”  The metes and bounds of the claim is unclear because the claim could include one reception region or two reception regions.  For purposes of examination, the Examiner interprets the claims as including one reception region.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 9, and 10 recite a method of organizing human activity because the claim recites a method that includes acquiring a location of a reception region
for package delivery, issuing first authentication information for the recipient of the package, notifying the user of the issued authentication information, and restricting re-issuing of the first issued authentication information for the reception region, wherein the first authentication information is reissued in another reception region.  This is a method of managing commercial interactions between people (a sender of a package and a recipient of a package).  The mere nominal recitation of a processor, a memory device, and an unmanned vehicle does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of acquiring, issuing, notifying, and restricting in a computer environment.  The claimed processors and memory are recited at a high level of generality and are merely invoked as tools to perform the claimed method (i.e., the acquiring, issuing, notifying, and restricting steps).  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of acquiring, issuing, notifying, and restricting in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-8 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claim 2 further narrows the abstract idea of claim 1 by e.g., further defining issuing the issued authentication information to an issuing inhibition state and issuing authentication information different from the previously issued authentication information.  Claim 3 further narrows the abstract idea of claim 1 by e.g., further defining releasing the issuing inhibition state.  Claim 4 further narrows the abstract idea of claim 1 by e.g., further defining issuing first authentication information to be input by a first user and second authentication information to be input by a second user, and setting the issued first authentication information and 25the issued second authentication information to the issuing inhibition state for the reception region.  Claim 5 further narrows the abstract idea of claim 1 by e.g., further defining issuing the authentication information set to the issuing inhibition state as the authentication information to be input by 5the user in the reception region, when authentication information set to the issuing inhibition state for the reception region exists for the user being the delivery destination.  Claim 6 further narrows the abstract idea of claim 1 by e.g., further defining when authentication information, which is set to the issuing inhibition state for the reception region, exists for another user associated with the user at the delivery destination, the authentication information as the authentication information to be input by a user who receives the package in the reception region.  Claim 7 further narrows the abstract idea of claim 1 by e.g., further defining notifying the user, who is at the delivery destination, of the authentication information and to notify another user who is associated with the user at the delivery destination.  Claim 8 further narrows the abstract idea of claim 1 by e.g., further defining that the authentication information is issued after the delivery vehicle has arrived at the reception region.  These limitations are all directed to a method of managing commercial interactions between people (a sender of a package and a recipient of a package).  Thus, claims 2-8 are directed to substantially the same abstract idea as claim 1 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-8 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (U.S. Patent No. 9,256,852) in view of Turakhia  (U.S. Patent Application Publication No. 2017/0289172).
	Regarding Claim 1, Myllymaki discloses a package reception management system, comprising:  5a delivery vehicle configured to move in an unmanned operation (see Abstract “An autonomous road vehicle is operative to receive destination information, and to drive to a destination based on the destination information. A package securing subsystem is attached to the autonomous road vehicle and comprises at least one securable compartment. Each securable compartment is operative to secure at least one package therein. Each securable compartment is associated with compartment access information. An access subsystem comprising at least one access information interface. The access subsystem is operative, upon receipt through the access information interface of compartment access information, to permit access to the compartment associated with the received compartment access information”);
	at least one processor; and at least one memory device that stores a plurality of instructions which, when executed by the at least one processor, causes the at least one processor to (see Col. 11, lines 16-20 “Embodiments may comprise a computer program that embodies the functions described and illustrated herein, wherein the computer program is implemented in a computer system that comprises instructions stored in a machine-readable medium and a processor that executes the instructions”):
	acquire a location of a reception region in which a package transported by the delivery vehicle is to be delivered to a first user at a delivery destination (see Col. 2, lines 16-26 “the compartment access information is a personal identification number (PIN), and the access subsystem includes a PIN pad for receiving a PIN as a component of the compartment access information. In some such embodiments, the package delivery platform includes a positioning system that is operative to determine the location of the package delivery platform. In those embodiments, the access information includes a first location, and the access subsystem is operative to permit access to each compartment upon receiving the PIN at a determined location corresponding to the first location,” the “first location” is in the “reception region.”  Col. 1, lines 16-21 “A typical nationwide or international delivery service maintains a large fleet of vehicles. Such vehicles include airplanes and semi-trailer trucks to move packages between hubs and spokes, and smaller vehicles for the “last mile” from spoke endpoints to delivery destinations (for example a home or business),” Col. 3, lines 47-52 “The autonomous road vehicle 110 can be operative to receive destination information, and to drive to one or more destinations based on the destination information. Embodiments of a system of the technology, described elsewhere herein, can transmit the destinations and an optimized route to the autonomous 
road vehicle 110,” where the reception region is “nationwide” or the region traversed by the “route”);
	issue first authentication information to be input to the delivery vehicle in the reception region by the first user at the delivery 15destination; and notify the first user of the issued authentication information, wherein the plurality of instructions cause the at least one processor to restrict re-issuing the issued first authentication information for the reception region (see Col. 3, lines 4-14 “The autonomous delivery platform can include an access subsystem using a unique Personal Identification Number (PIN) code assigned to this compartment for this delivery and this addressee. In some embodiments, the compartment can be secured to be open using a credit card of the addressee, or a near field communication (NFC) identifier of the addressee's mobile communication device. The PIN code can be sent to the addressee by text message, along with an estimated arrival time of the 
autonomous delivery platform at the delivery location” (emphasis added), if the issued authentication information (i.e., PIN code) is re-issued later, then it is not “unique,” therefore, “re-issuing the first authentication information” is restricted.  See also Applicant’s Specification [0059] “The notification unit 54 of the central server 2 notifies the user of the issued authentication information (specifically, transmits authentication information to device owned by user). In this case, the notification unit 54 may notify associated users (for example, users among family members living together with the user) associated with the user of the issued authentication information,” [0078] “enabling any users living together with the user, for example, family members, to use the issued authentication information to receive the package.”  Thus, sharing of the authentication information with family members or roommates of the recipient is not a “re-issuing” of the authentication information.  Col. 3, lines 17-26 “The autonomous delivery platform's communication subsystem can send a text message to the recipient shortly before it is to arrive at the delivery address, and when the vehicle is at the address, another message can be sent indicating that the package is ready for pickup. The addressee (or someone authorized to receive the package on behalf of the addressee) may enter the PIN code through an access information interface on the autonomous delivery platform. On entry of the proper PIN code, the platform's access subsystem can permit access to the compartment”),
	wherein a reception region is assigned to a plurality of delivery destinations (see Col. 1, lines 16-21 “A typical nationwide or international delivery service maintains a large fleet of vehicles. Such vehicles include airplanes and semi-trailer trucks to move packages between hubs and spokes, and smaller vehicles for the “last mile” from spoke endpoints to delivery destinations (for example a home or business),” Col. 3, lines 47-52 “The autonomous road vehicle 110 can be operative to receive destination information, and to drive to one or more destinations based on the destination information. Embodiments of a system of the technology, described elsewhere herein, can transmit the destinations and an optimized route to the autonomous road vehicle 110,” where the reception region is “nationwide” or the region traversed by the “route”).
	Myllymaki does not explicitly teach, however Turakhia teaches and wherein the first authentication information is reissued in another reception region (see [0015] “The control server system provides the code to the first device. The code may be mapped to a location or a time such that outside of the mapped time or a distance from the location, the code is no longer valid. The control server system then receives a second request from a second device. The second request includes the code and a second location. In some instances, the first user may provide the first code to the second 
user of the second device. The first user may provide the code by stating the code to the second user or sending the code from the first device to the second device in a message or other transmission ... Receipt of the second request causes the control server system to authenticate the second request based on inclusion of the first code and a comparison of the location associated with the first code and the second location of the second device,” [0043] “the mapping module 330 maps the first code to the first identifier and a first location associated with the first device. The mapping module 330 may generate a map associating the first code, the first identifier, and the first location. The first location is associated with the first device and represents the location or geographical region of the first device”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process wherein the first authentication information is reissued in another reception region as taught in Turakhia with the package reception management system of Myllymaki with the motivation to enable authentication of the second user in the second location (Turakhia [0015]).
	Regarding Claim 9, Myllymaki discloses a package reception management method, comprising:  5acquiring, with at least one processor operating with a memory device in a system, a location of a reception region in which a package transported by a delivery vehicle is to be passed to a user being a delivery destination (see Col. 11, lines 16-20 “Embodiments may comprise a computer program that embodies the functions described and illustrated herein, wherein the computer program is implemented in a computer system that comprises instructions stored in a machine-readable medium and a processor that executes the instructions,” Col. 2, lines 16-26 “the compartment access information is a personal identification number (PIN), and the access subsystem includes a PIN pad for receiving a PIN as a component of the compartment access information. In some such embodiments, the package delivery platform includes a positioning system that is operative to determine the location of the package delivery platform. In those embodiments, the access information includes a first location, and the access subsystem is operative to permit access to each compartment upon receiving the PIN at a determined location corresponding to the first location,” the “first location” teaches the claimed “reception region”),
	the delivery vehicle being configured to move in an unmanned operation (see Abstract “An 
autonomous road vehicle is operative to receive destination information, and to drive to a destination based on the destination information. A package securing subsystem is attached to the autonomous
 road vehicle and comprises at least one securable compartment. Each securable compartment is operative to secure at least one package therein. Each securable compartment is associated with compartment access information. An access subsystem comprising at least one access information interface. The access subsystem is operative, upon receipt through the access information interface of compartment access information, to permit access to the compartment associated with the received compartment access information”);
	issuing, with the at least one processor operating with the memory device in the system, first authentication information to be input to the delivery vehicle in the reception region by the user being the delivery destination; restricting, with the at least one processor operating with the memory device in the system, re-issuing the issued authentication information for the reception region; and notifying, with the at least one processor operating with the memory device in the system, the user of the issued authentication information (see Col. 3, lines 4-14 “The autonomous delivery platform can include an access subsystem using a unique Personal Identification Number (PIN) code assigned to this compartment for this delivery and this addressee. In some embodiments, the compartment can be secured to be open using a credit card of the addressee, or a near field communication (NFC) identifier of the addressee's mobile communication device. The PIN code can be sent to the addressee by text message, along with an estimated arrival time of the autonomous delivery platform at the delivery location” (emphasis added), if the issued authentication information (i.e., PIN code) is reissued later, then it is not “unique,”  therefore, “later issuing of the issued authentication information” is restricted, Col. 3, lines 17-26 “The autonomous delivery platform's communication subsystem can send a text message to the recipient shortly before it is to arrive at the delivery address, and when the vehicle is at the address, another message can be sent indicating that the package is ready for pickup. The addressee (or someone authorized to receive the package on behalf of the addressee) may enter the PIN code through an access information interface on the autonomous delivery platform. On entry of the proper PIN code, the platform's access subsystem can permit access to the compartment”).
	wherein a reception region is assigned to a plurality of delivery destinations (see Col. 1, lines 16-21 “A typical nationwide or international delivery service maintains a large fleet of vehicles. Such vehicles include airplanes and semi-trailer trucks to move packages between hubs and spokes, and smaller vehicles for the “last mile” from spoke endpoints to delivery destinations (for example a home or business),” Col. 3, lines 47-52 “The autonomous road vehicle 110 can be operative to receive destination information, and to drive to one or more destinations based on the destination information. Embodiments of a system of the technology, described elsewhere herein, can transmit the destinations and an optimized route to the autonomous road vehicle 110,” where the reception region is “nationwide” or the region traversed by the “route”).
	Myllymaki does not explicitly teach, however Turakhia teaches and wherein the first authentication information is reissued in another reception region (see [0015] “The control server system provides the code to the first device. The code may be mapped to a location or a time such that outside of the mapped time or a distance from the location, the code is no longer valid. The control server system then receives a second request from a second device. The second request includes the code and a second location. In some instances, the first user may provide the first code to the second user of the second device. The first user may provide the code by stating the code to the second user or sending the code from the first device to the second device in a message or other transmission ... Receipt of the second request causes the control server system to authenticate the second request based on inclusion of the first code and a comparison of the location associated with the first code and the second location of the second device,” [0043] “the mapping module 330 maps the first code to the first identifier and a first location associated with the first device. The mapping module 330 may generate a map associating the first code, the first identifier, and the first location. The first location is associated with the first device and represents the location or geographical region of the first device”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 10, Myllymaki discloses a package reception management device, comprising:  5at least one processor; and at least one memory device that stores a plurality of instructions which, when executed by the at least one processor, causes the at least one processor to (see Col. 11, lines 16-20 “Embodiments may comprise a computer program that embodies the functions described and illustrated herein, wherein the computer program is implemented in a computer system that comprises instructions stored in a machine-readable medium and a processor that executes the instructions”):
	acquire a location of a reception region in which a package transported by a delivery vehicle is to be passed to a user being a delivery destination (see Col. 2, lines 16-26 “the compartment access information is a personal identification number (PIN), and the access subsystem includes a PIN pad for receiving a PIN as a component of the compartment access information. In some such embodiments, the package delivery platform includes a positioning system that is operative to determine the location of the package delivery platform. In those embodiments, the access information includes a first location, and the access subsystem is operative to permit access to each compartment upon receiving the PIN at a determined location corresponding to the first location,” the “first location” teaches the claimed “reception region”),
	the delivery vehicle being configured to move in an unmanned operation (see Abstract “An autonomous road vehicle is operative to receive destination information, and to drive to a destination based on the destination information. A package securing subsystem is attached to the
autonomous road vehicle and comprises at least one securable compartment. Each securable compartment is operative to secure at least one package therein. Each securable compartment is associated with compartment access information. An access subsystem comprising at least one access information interface. The access subsystem is operative, upon receipt through the access information interface of compartment access information, to permit access to the compartment associated with the received compartment access information”);
	issue authentication information to be input to the delivery vehicle in the reception region by the user being the delivery 15destination; and notify the user of the issued authentication information, wherein the plurality of instructions cause the at least one processor to restrict re-issuing of the issued authentication information for the reception region (see Col. 3, lines 4-14 “The autonomous 
delivery platform can include an access subsystem using a unique Personal Identification Number (PIN) code assigned to this compartment for this delivery and this addressee. In some embodiments, the compartment can be secured to be open using a credit card of the addressee, or a near field communication (NFC) identifier of the addressee's mobile communication device. The PIN code can be sent to the addressee by text message, along with an estimated arrival time of the autonomous delivery platform at the delivery location” (emphasis added), if the issued authentication information (i.e., PIN code) is reissued later, then it is not “unique,”  therefore, “later issuing of the issued authentication information” is restricted, Col. 3, lines 17-26 “The autonomous delivery platform's communication subsystem can send a text message to the recipient shortly before it is to arrive at the delivery address, and when the vehicle is at the address, another message can be sent indicating that the package is ready for pickup. The addressee (or someone authorized to receive the package on behalf of the addressee) may enter the PIN code through an access information interface on the autonomous delivery platform. On entry of the proper PIN code, the platform's access subsystem can permit access to the compartment”), and 
	wherein a reception region is assigned to a plurality of delivery destinations (see Col. 1, lines 16-21 “A typical nationwide or international delivery service maintains a large fleet of vehicles. Such vehicles include airplanes and semi-trailer trucks to move packages between hubs and spokes, and smaller vehicles for the “last mile” from spoke endpoints to delivery destinations (for example a home or business),” Col. 3, lines 47-52 “The autonomous road vehicle 110 can be operative to receive destination information, and to drive to one or more destinations based on the destination information. Embodiments of a system of the technology, described elsewhere herein, can transmit the destinations and an optimized route to the autonomous road vehicle 110,” where the reception region is “nationwide” or the region traversed by the “route”).
	Myllymaki does not explicitly teach, however Turakhia teaches and wherein the first authentication information is reissued in another reception region (see [0015] “The control server system provides the code to the first device. The code may be mapped to a location or a time such that outside of the mapped time or a distance from the location, the code is no longer valid. The control server system then receives a second request from a second device. The second request includes the code and a second location. In some instances, the first user may provide the first code to the second 
user of the second device. The first user may provide the code by stating the code to the second user or sending the code from the first device to the second device in a message or other transmission ... Receipt of the second request causes the control server system to authenticate the second request based on inclusion of the first code and a comparison of the location associated with the first code and the second location of the second device,” [0043] “the mapping module 330 maps the first code to the first identifier and a first location associated with the first device. The mapping module 330 may generate a map associating the first code, the first identifier, and the first location. The first location is associated with the first device and represents the location or geographical region of the first device”) (please see claim 1 rejection for combination rationale).
6.	Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Turakhia and James (U.S. Patent Application Publication No. 2017/0132634).
	Regarding Claim 2, the combination of Myllymaki and Turakhia teaches the limitations of claim 1 as discussed above.  Myllymaki does not explicitly teach, however James teaches wherein the plurality of instructions cause the at least one processor to set the first authentication information to an issuing inhibition state for the reception region, and wherein the plurality of instructions cause the at least one processor to issue second authentication information, which is different from the first authentication information (see [0027] “the issuing institution could then deactivate the code after a specified time frame then issue a new code for future use if necessary”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of deactivating a code (setting the code to an issuing inhibition state) and issuing a code different from the deactivated code as taught in James with the method of package reception management of Myllymaki with the motivation to “reduce the chance of fraudulent activity” (James [0026]).
	Regarding Claim 5, the combination of Myllymaki, Turakhia, and James teaches the limitations of claim 2 as discussed above.  Myllymaki further teaches wherein the plurality of instructions cause the at least one processor to issue the authentication information as the authentication information to be input by 5the user in the reception region, when authentication information for the reception region exists for the user being the delivery destination (see “The autonomous delivery platform can include an access subsystem using a unique Personal Identification Number (PIN) code assigned to this compartment for this delivery and this addressee. In some embodiments, the compartment can be secured to be open using a credit card of the addressee, or a near field communication (NFC) identifier of the addressee's mobile communication device. The PIN code can be sent to the addressee by text message, along with an estimated arrival time of the autonomous delivery platform at the delivery location”).
             Myllymaki does not explicitly teach however James teaches the authentication information set to the issuing inhibition state (see [0027] “the issuing institution could then deactivate the code after a specified time frame”).  
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of deactivating a code (setting the code to an issuing inhibition state) as taught in James with the method of package reception management of Myllymaki with the motivation to “reduce the chance of fraudulent activity” (James [0026]).
	Regarding Claim 6, the combination of Myllymaki, Turakhia, and James teaches the limitations of claim 2 as discussed above.  Myllymaki further teaches wherein the plurality of instructions cause the at least one processor to issue, when authentication information, which is set to the issuing inhibition state for the reception region, exists for another user associated with the user at the delivery destination, the authentication information as the authentication information to be input by a user who receives the package in the reception region (see Col. 3, lines 4-6 “The autonomous delivery platform can include an access subsystem using a unique Personal Identification Number (PIN) code 
assigned to this compartment for this delivery and this addressee … the addressee can share the PIN code with family members or whoever will be authorized to receive the package on the addressee's behalf … The addressee (or someone authorized to receive the package on behalf of the addressee) may enter the PIN code through an access information interface on the autonomous delivery platform. On entry of the proper PIN code, the platform's access subsystem can permit access to the compartment.” The authentication information is set to the issuing inhibition state for the reception region because the PIN code is “unique,” i.e., the same PIN code cannot be re-assigned to another user in the reception region, or any reception region (otherwise it would not be “unique” by definition)).	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Turakhia, James, and Mistry (U.S. Patent No. 9,202,194).
	Regarding Claim 3, the combination of Myllymaki, Turakhia, and James teaches the limitations of claim 2 as discussed above.  Myllymaki does not explicitly teach however Mistry teaches wherein the plurality of instructions cause the at least one 10processor to release the issuing inhibition state of authentication information that has been set to the issuing inhibition state and has an elapsed issuing restriction time limit, which is set in accordance with an issued time of the authentication information (see Col. 5, lines 13-19 “For each identifying code that is created by the system, an expiration date on the code will be set. If the identifying code is not activated prior to the expiration date, the identifying 
code will be deactivated and is no longer valid in the system. A supplier or packager can enter the system and reactivate a code that has expired. An example of this situation would be that a supplier inadvertently allowed a code to expire,” the code is deactivated in accordance with an expiration date (an issued time of the authentication information)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of reactivating the code (releasing the issuing inhibition state) after the code has expired as taught in Mistry with the method of package reception management of Myllymaki with the motivation to enable the code to be used (Mistry, Col. 5, lines 13-19).
	Regarding Claim 4, the combination of Myllymaki, Turakhia, and James teaches the limitations of claim 2 as discussed above.  Myllymaki further teaches wherein the plurality of instructions cause the at least one processor to issue first authentication information to be input in the reception region by a first user being a delivery destination 20of a first package and second authentication information to be input in the reception region by a second user being a delivery destination of a second package (see Col. 5, lines 11-20 “the autonomous box truck includes a Personal Identification Number (PIN) pad and a display window interface. A first PIN to permit access to the compartment containing the first package can be sent, for example by e-mail, to the addressee of the first package. A second PIN to permit access to the plurality of packages in the second securable compartment can be sent, for example, by short message service (SMS) to the addressee of the plurality of packages in the second securable compartment”).  
	Myllymaki does not explicitly teach however Mistry teaches wherein the plurality of instructions cause the at least one processor to set the issued first authentication information and 25the issued second authentication information to the issuing inhibition state for the reception region (see Col. 5, lines 13-19 “For each identifying code that is created by the system, an expiration date on the code will be set. If the identifying code is not activated prior to the expiration date, the identifying code
will be deactivated and is no longer valid in the system”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of setting the codes to the issuing inhibition state as taught in Mistry with the method of package reception management of Myllymaki with the motivation to protect “the system from unused codes being stolen” (Mistry, Col. 5, lines 13-19).
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Turakhia, James, and Abhyanker (U.S. Patent Application Publication No. 2014/0180914).
	The combination of Myllymaki, Turakhia, and James teaches the limitations of claim 6 as discussed above.  Myllymaki further teaches wherein the plurality of instructions cause the at least one processor to notify the user, who is at the delivery destination, of the authentication information (see Col. 3, line 10-16 “The PIN code can be sent to the addressee ... at the delivery location … the addressee can share the PIN code with family members or whoever will be authorized to receive the package on the addressee's behalf”).
	Myllymaki does not explicitly teach, however Abhyanker teaches cause the at least one processor
to notify another user who is associated with the user at the delivery destination (see [0451] “the data processing system 4204 (e.g., a data processing system 504) may display a message saying: ‘3256 
neighbors around a 1 mile radius from you have been notified on their profile pages of your delivery 
notification in Menlo Park,” [0531] “FIG. 60 shows an order 6000, a delivery notification 6002, an order detail view 6004, a price 6006, a closest multi-copter 6008, a multi-copter availability 6010, and a commercial user location 6012”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery system of Myllymaki the cause the processor to notify another user who is associated with the user at the delivery destination as taught by Abhyanker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery system including a processor to notify another user who is associated with the user at the delivery destination.
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Turakhia and Brady (U.S. Patent No. 10,303,171).
	The combination of Myllymaki and Turakhia teaches the limitations of claim 1 as discussed above.  Myllymaki does not explicitly teach however Brady teaches wherein the plurality of instructions cause the at least one processor to issue, after the delivery vehicle has arrived at the reception region, the authentication information to be input into 35the delivery vehicle in the reception region by the user being the delivery destination (see Col. 66, lines 48-62 “a user may be instructed to perform an activity such as responding to a text message or performing another action with their cell phone or other device (e.g., after the AGV has arrived at a delivery location, after the user has met the AGV in a pickup area, etc.) in order to have an access code or other instructions sent from a remote computing resource to the control system of the AGV for providing access to the storage compartment. As another example, an access code or other instructions may be automatically sent to the AGV control system upon arrival at a designated location (e.g., a delivery location may include a system or device that automatically 
transmits a code or instructions once the AGV has arrived at the delivery location, as determined by one or more sensors, GPS tracking, etc.)”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of sending an access code to be input into an autonomous ground vehicle (AGV) after the AGV has arrived at the reception region as taught in Brady with the method of package reception management of Myllymaki with the motivation to enable a user to access the storage compartment of the AGV (Brady, Col. 66, lines 48-62).
Response to Arguments
Applicant’s arguments filed April 4th, 2022 regarding the claim objections and the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The claim objections and the 35 U.S.C. 112 rejections have been withdrawn.
Regarding the 35 U.S.C. 101 rejections, Applicant argues the claimed “processor is ‘inextricably tied’ to the delivery, as recited in the claims. This is similar to example 1 of the patent examination guidelines” (p. 9, para. 1).
	The Examiner disagrees.  In Example 1 of the patent examination guidelines, the claimed processor is “inextricably tied to computer technology” (emphasis added) because “the invention claimed here is directed towards performing isolation and eradication of computer viruses, worms, and other malicious code.”
	In the present application, the claimed processor is recited as performing 3 steps:  acquiring information, issuing information, and notifying a user of the issued information.  These steps can be performed without a computer.  For example, a human can acquire information (e.g., location of a recipient), issue information (e.g., a password to be entered by the recipient), and notify a user (e.g., send the password to the recipient).  Because the process steps can be performed without a computer, they are not “inextricably tied to computer technology.”
Applicant argues that “the claims resolve a technical problem in the art which improves the process of the system … there is a problem with authentication information used to confirm the delivery of a package to the correct user” (p. 9, para. 2).
	Contrary to the position taken by Applicant, delivering a package to the correct user is not a technical problem.  An improvement to this problem is at best an improvement to a commercial process between a sender and a recipient that is implemented via the generically recited devices and not an improvement to any of those devices or any technology associated with those devices.
Applicant argues that “the claims are patent eligible because … [they are] similar to claim 2 of example 35 of the USPTO guidelines” (p. 9, para. 3).  More specifically, Applicant asserts that:
claim 2 [of example 35] is patent eligible because:  [T]he combination of the steps ... operates in a non-conventional and non-generic way to ensure that the customer's identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone … the combination of obtaining information from the mobile communication device (instead of the ATM keypad) and using the image (instead of a PIN) to verify the customer's identity … describes a process that differs from the routine and conventional sequence of events normally conducted by ATM verification, such as entering a PIN

(p. 10, para. 1 (emphasis added)).  
	The present invention is distinguishable from example 35 of the USPTO guidelines.  Unlike example 35, which is eligible because user verification is not performed via the routine and conventional process of entering a PIN via a keypad, the present invention requires user verification “authentication information to be input to the delivery vehicle in the reception region by the first user being at the delivery destination” (claim 1).  As further described in paragraph [0039] of the specification:
The input/output unit 14 includes a display output device, an input device, and interfaces with those devices. Specifically, the input/output unit 14 is a touch panel with a display (hereinafter referred to as "input panel"), and is used for inputting authentication information (for example, a PIN code or a passcode). The input/output unit 14 may be a display and a physical button, or may be other types of the display output device and input device. The input/output unit 14 is configured to display, based on control by the processor 11, an image on the display output device to acquire data input by the user on the input device.

(emphasis added, see also [0050] “The authentication information to be transmitted to the user is, for example, a PIN code or a passcode. The PIN code may be a six-digit number or alphanumeric characters” (emphasis added)).
Regarding the prior art rejections, Applicant argues that “Myllymaki does not disclose the ‘wherein the plurality of instructions cause the at least one processor to restrict re-issuing the first authentication information for the reception region … Myllymaki only discloses a unique PIN for a particular addressee (person at a particular address) while the claim 1 prevents authentication information from being reissued in an entire reception region” (p. 11, para. 3 – p. 12, para. 3).
	The Examiner disagrees.  Issuing a “unique” PIN to a particular addressee (person at a particular address) prevents the PIN from being re-issued in the reception region.  For instance, if a second addressee in the reception region is assigned the same PIN, then the PIN that was assigned to the first addressee is not “unique.”
Applicant argues that the “[i]n Myllymaki the pin is unique to the address and therefore cannot be duplicated in other regions … the authentication information is not necessarily unique, as in Myllymaki, as different associated users can have the same authentication information issued for them” (p. 12, para. 4 – p. 13, para. 1).
	First of all, the Examiner notes that it is unclear whether it is Applicant’s position that the authentication information in Myllymaki can or cannot be duplicated/reissued.  Furthermore, as described more fully above, the “code” in Turakhia is relied on to teach the claimed feature “wherein the first authentication information is reissued in another reception region.”
Applicant argues that “applicant has amended independent claim 1 to recite in part ‘wherein the first authentication information is reissued in a second reception region’.  Applicant respectfully submits that this feature is not disclosed in the cited reference” (p. 13, para. 3).  As discussed above, such features are taught in Turakhia.
Applicant argues that “[t]he features of claim 6 allows the user to receive a package using the authentication information issued for another user in the past” (p. 14, para. 2 (emphasis added)).  The Examiner notes that Applicant is arguing features not recited in the claim.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628